Title: To George Washington from John Barker Church, 16 August 1793
From: Church, John Barker
To: Washington, George



Sir
London August 16: 1793

The Princess D’Henin has confided to me the enclos’d Letter from our unfortunate Friend M. de la Fayette, with a Request that I would convey it to your Excellency; I do it with a peculiar Pleasure as it affords me an Opportunity of assuring your Excellency, of that perfect Respect and Veneration which I ever entertain for you, and at the same Time, of embracing an Opportunity of endeavoring thro’ your Means to render a Service to our poor Friend, who is treated in a Manner shocking to Humanity, and contrary to the general Laws of Nations—The Marquis’s  Friends have no Hope of procuring his Liberation, but by the Interference of you Excellency and the Government of the United States, I heartily wish it may be in your Power to effect it, for the Marquis is only treated in this Manner on Account of his sincere Attachment to the Cause of Liberty.
Mrs Church charges me to present her most respectful Compliments to your Excellency and Mrs Washington, to whom I request the Favor of you to present mine also—I have the Honor to be with every respectful Sentiment Your Excellency’s Most faithful, humble Servant

J.B. Church

